Exhibit 10.54

Loan Agreement between Shandong Xiangrui and China Everbright Bank, Qingdao
Jiaozhou Branch, dated October

18, 2011, for a RMB 40 million loan

Main contents:

 

  •  

Contract No.: Guan Yin Jiao Yin Zi No. 2011077

 

  •  

Loan Amount (RMB): RMB 40,000,000 Yuan

 

  •  

Purpose of the Loan: payment to vendor

 

  •  

Contract Term: 6 months, from October 18, 2011 to April 18, 2012

 

  •  

Interest Rate:

 

  • The processing fee is 0.05%;

 

  • Shandong Xiangrui is required to deposit 50% of the loan amount as
restricted cash so that Shandong Xiangrui obtained net of RMB 20 million cash
from this loan.

 

  • No interest during the 6 month loan period

 

  • Penalty interest rate for delayed repayment: 0.05% per day

 

  •  

Guarantee

 

  • Ruixing Group provided a guarantee for this loan

 

  • Shandong Xiangrui used its land use rights as collateral for this loan
(collateral agreement # 2011076)

 

  • Shandong Xiangrui also used RMB 20 million ($3.2 million) cash as collateral
for this loan.